Order, Supreme Court, New York County (Barbara Jaffe, J), entered September 24, 2012, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant established that the denial of plaintiffs request to be reassigned to a certain work location did not constitute a refusal to make a reasonable accommodation for plaintiffs disability (see Executive Law § 296; Administrative Code of City of NY § 8-107). There was no position available at the location *486plaintiff desired, and in any event, “an employer is not obligated to provide the disabled employee with [an] accommodation that the employee requests or prefers” (Pimentel v Citibank, N.A., 29 AD3d 141, 148 [1st Dept 2006], lv denied 7 NY3d 707 [2006] [internal quotation marks omitted]).
We have considered plaintiffs remaining arguments and find them unavailing.
Concur — Mazzarelli, J.E, Sweeny, DeGrasse, Manzanet-Daniels and Gische, JJ.